Exhibit 10.40
R.H. DONNELLEY CORPORATION
RESTORATION PLAN
Effective January 1, 2009

 



--------------------------------------------------------------------------------



 



R.H. DONNELLEY CORPORATION RESTORATION PLAN
EFFECTIVE JANUARY 1, 2009

1.   Purpose.

     R.H. Donnelley Corporation is establishing the R.H. Donnelley Corporation
Restoration Plan effective as of January 1, 2009 to benefit highly compensated
employees whose matching contributions or transition contributions under the
R.H. Donnelley 401(k) Plan are limited by Code Section 401(a)(17) or Code
Section 415.

2.   Definitions.

     The following terms used in the Plan shall have the meanings set forth
below:

  (a)   “Account” shall mean the Participant’s notional account under this Plan.
    (b)   “Administrator” shall mean the Compensation and Benefits Committee or
its duly authorized delegate. References herein to the Administrator shall be
deemed to include its delegate, if any.     (c)   “Beneficiary” shall mean the
person or persons designated by the Participant in accordance with Section 9.  
  (d)   “Board” shall mean the Board of Directors of R.H. Donnelley Corporation.
    (e)   “Code” shall mean the Internal Revenue Code of 1986, as amended.    
(f)   “Company” shall mean Dex Media, Inc. and R.H. Donnelley Corporation and
any of its direct or indirect subsidiaries that adopt the Plan.     (g)  
“Compensation and Benefits Committee” shall mean the Compensation and Benefits
Committee of the Board.     (h)   “Eligible Employee” shall mean any person
employed by the Company who is (i) within a ‘select group of management or
highly compensated employees’ within the meaning of ERISA, and (ii) whose
transition contribution or matching contribution under the RHD 401(k) Plan is
limited because of application of Code Section 401(a)(17) or Code Section 415.
Notwithstanding the foregoing, a person’s status as an “Eligible Employee” may
be terminated in accordance with Section 3(c).     (i)   “ERISA” shall mean the
Employee Retirement Income Security Act of 1974, as amended.     (j)  
“Investment Direction” shall mean the choice of Investments made upon the
Participant’s election pursuant to Section 5(b).     (k)   “Investments” shall
mean the investment options that are made available as the mechanism to
calculate hypothetical investment performance on the Transition Credits and
Matching Credits credited to each Participant’s Account under the Plan.

 



--------------------------------------------------------------------------------



 



  (l)   “Matching Credit” shall mean the amount equal to (i) the maximum amount
of matching contributions that hypothetically could have been credited to the
Participant’s RHD 401(k) Plan account for the Plan Year before taking into
account the restrictions of Code Sections 401(a)(17) and 415; less (ii) the
maximum amount of matching contribution that hypothetically could have been made
to the Participant’s RHD 401(k) Plan account for the Plan Year taking into
account Code Sections 401(a)(17) and 415. Only Eligible Employees who make
pre-tax deferrals to the RHD 401(k) Plan in an amount equal to the Code Section
402(g) limit for the Plan Year shall receive a Matching Credit for the Plan
Year.     (m)   “Participant” shall mean any Eligible Employee of the Company
who received Transition Credits or Matching Credits pursuant to Section 4. The
term “Participant” shall also mean former employees of the Company who have
Account balances.     (n)   “Plan Year” shall mean each calendar year.     (o)  
“RHD 401(k) Plan” shall mean the R.H. Donnelley 401(k) Plan, as amended.     (p)
  “Separation from Service” shall mean the Participant’s “separation from
service” within the meaning of Code Section 409A(a)(2)(A)(i) and applicable
regulations and other guidance thereunder.     (q)   “Transition Credit” shall
mean the amount equal to (i) the transition contributions that would have been
credited to the Participant’s RHD 401(k) Plan account for the Plan Year before
taking into account the restrictions of Code Sections 401(a)(17) and 415; less
(ii) the transition contributions credited to the Participant’s RHD 401(k) Plan
account for the Plan Year.

3.   Eligibility and Participation.

  (a)   Eligible Employees. Active participation in the Plan shall be limited to
Eligible Employees.     (b)   Continuation of Participation. If a Participant
ceases to be an Eligible Employee in a succeeding Plan Year, then such
Participant shall remain eligible only to continue the deferral of prior
Transition Credits and Matching Credits as and to the extent permitted under the
Plan and under Code Section 409A, but shall not be eligible to receive
Transition Credits and Matching Credits under the Plan after ceasing to be an
Eligible Employee.     (c)   Termination of Participation. The Administrator
shall be specifically empowered to terminate the Participant’s status as an
Eligible Employee if the Administrator determines, in its sole and absolute
discretion, that such termination is necessary, appropriate or desirable,
including without limitation, any such termination premised on the
Administrator’s determination or belief that continuation of such Eligible
Employee status is, could or might jeopardize the Plan’s classification as a
“top hat” pension benefit plan (within the meaning of Section 11(b)). Any such
Administrator action shall be taken only in compliance with Section 409A and
shall be communicated to the individual. Except as permitted by Code
Section 409A and applicable guidance

3



--------------------------------------------------------------------------------



 



      thereunder, the Administrator shall not require that any distributions of
Accounts be made in connection with the termination of a Participant’s status as
an Eligible Employee.

4.   Provisions Relating to Transition and Matching Credits.

  (a)   Timing of Credit. Each Plan Year, a Transition Credit and a Matching
Credit will be credited to the Account of each Participant no later than the
last day of that Plan Year.     (b)   Special Rule Applicable to Transition
Credits. No Eligible Employee may receive Transition Credits for any Plan Year
beginning on or after December 31, 2013. Only Eligible Employees who are
eligible to receive transition contributions under the RHD 401(k) Plan shall
receive a Transition Credit.

5.   Accounts.

  (a)   Bookkeeping Accounts. The Company shall establish a separate bookkeeping
account for each Participant and from time to time shall enter therein the
amount to be credited to the Participant’s Account. Within each Participant’s
bookkeeping Account, separate subaccounts shall be maintained to the extent the
Administrator determines it to be necessary or desirable for the administration
of the Plan. Each Participant’s Account shall be credited with the Participant’s
Transition Credits and Matching Credits and shall be credited (or charged, as
the case may be) with the hypothetical investment results determined pursuant to
the Participant’s Investment Directions.     (b)   Investments and Investment
Direction.

  (i)   Subject to the provisions of paragraphs (ii) through (iii) below,
amounts credited to an Account shall be deemed to be invested, pursuant to the
Participant’s Investment Direction, in one or more hypothetical Investments as
may be authorized from time to time by the Administrator. The Administrator may
from time to time change or discontinue any hypothetical Investment vehicle
available under the Plan in its discretion. The Participant’s Account shall be
adjusted from time to time with the hypothetical gains, losses and earnings on
the hypothetical Investments.     (ii)   Subject to the rules established by the
Administrator and subject to the provisions of this Subsection, a Participant
may reallocate amounts credited to his or her Account among one or more of such
hypothetical Investment vehicles by filing with the Administrator a notice in
such form and in accordance with such procedures as the Administrator shall
determine from time to time. The Administrator may in its discretion restrict
allocation into or reallocation into or out of any hypothetical Investment or
specify minimum or maximum amounts that may be allocated or reallocated.    
(iii)   The Company may, in its discretion, establish one or more grantor trusts
or purchase one or more insurance or annuity products and deposit therein
amounts of cash, or other property not exceeding the amount of the Company’s
obligations with respect to a Participant’s Account. If the Company invests such

4



--------------------------------------------------------------------------------



 



      amounts in a manner that corresponds to the Participant’s Investment
Directions, the amounts of hypothetical income and appreciation and depreciation
in value of the Participant’s Account shall be equal to the actual income on,
and appreciation and depreciation of, the amounts so invested. Notwithstanding
the provisions of this paragraph, the Company is not and shall not be required
to make any investment in connection with the Plan or any Participant’s
Investment Direction under the Plan.

  (c)   Valuation of Accounts. Accounts shall be valued monthly.

6.   Settlement of Accounts.

     A Participant’s Account shall be distributed to the Participant in the
seventh (7th) month following the Participant’s Separation From Service in a
single cash lump sum payment.

7.   Claim and Appeal Procedures.

     The following claim and appeal procedure shall apply with respect to the
Plan:

  (a)   Filing of a Claim for Benefits. If the Participant or Beneficiary (the
“claimant”) believes that he or she is entitled to benefits under the Plan which
are not being paid to him or which are not being accrued for his or her benefit,
he or she shall file a written claim with the Administrator.     (b)  
Notification to Claimant of Decision.

  (i)   Within a reasonable time not to exceed 90 days after receipt of a claim
by the Administrator (or within 180 days if special circumstances require an
extension of time), the Administrator shall notify the claimant of its decision
with regard to the claim. In the event of such special circumstances requiring
an extension of time, there shall be furnished to the claimant prior to
expiration of the initial 90-day period written notice of the extension, which
notice shall set forth the special circumstances and the date by which the
decision shall be rendered.     (ii)   In the case of a claim for benefits
related to disability where disability is not determined by a third party (such
as the Company’s disability insurer or by the Social Security Administration),
then the Administrator will respond within a reasonable period of time not to
exceed 45 days after receipt of the claim. The Administrator may extend this
initial period by an additional 30-day period, provided that the Administrator
notifies the claimant in writing prior to the end of the initial 45-day period.
If, prior to the end of the first 30-day extension period the Administrator
determines that, due to matters beyond its control, a decision cannot be
rendered within that extension period, the period for making the determination
may be extended for up to an additional 30 days, provided that the Administrator
notifies the claimant, prior to the expiration of the first 30-day extension
period. The notice of any extension under this paragraph shall set forth the
circumstances requiring an extension, the date as of which the Plan
Administrator expects to render a decision, the standards on which entitlement
to a benefit is based, the unresolved issues that prevent a decision on the
claim,

5



--------------------------------------------------------------------------------



 



      and the additional information needed to resolve the claim. If the
Administrator needs additional information from the claimant to process the
claim, the claimant will have at least 45 days to provide the specified
information, and the deadline for the Administrator to respond to the claim will
be tolled until the claimant provides the information.     (iii)   If such claim
shall be wholly or partially denied, notice thereof shall be in writing and
worded in a manner calculated to be understood by the claimant, and shall set
forth:

  A.   The specific reason or reasons for the denial;     B.   Specific
reference to pertinent provisions of the Plan on which the denial is based;    
C.   A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary;     D.   An explanation of the procedure for review of
the denial and the time limits applicable to such procedures, including a
statement of the claimants right to bring civil action under ERISA §502(a)
following an adverse benefit determination on review; and     E.   In the case
of claim for disability benefits where disability is not determined by a third
party, if an internal rule, guideline, protocol or other similar criterion was
relied upon, a statement that such rule, etc., was relied upon and either a copy
of such rule or a statement that such a rule was relied upon, and that a copy
will be provided free of charge.

  (c)   Procedure for Appeal and Review.

  (i)   Within 60 days following receipt by the claimant of notice denying his
or her claim (or 180 days for a claim relating to disability benefits where
disability is not determined by a third party), in whole or in part, or, if such
notice shall not be given, within 60 days following the last date on which such
notice could have been timely given, the claimant may appeal denial of the claim
by filing a written application for review with the Administrator. Following
such request for review, the Administrator shall fully and fairly review the
original decision denying the claim. Prior to the decision of the Administrator
following such review, the claimant shall be given an opportunity to review
relevant documents, records, and other information free of charge and to submit
written comments, documents, records, and other information relating to the
claim for benefits. Any documents or information submitted by the claimant shall
be taken into account by the reviewer regardless of whether it was submitted or
considered in the initial benefit determination.     (ii)   If the claim is for
disability related benefits where disability is not determined by a third party,
the review will be conducted by a person who was neither the

6



--------------------------------------------------------------------------------



 



      individual who made the initial determination or a subordinate of that
person. The individual reviewing the decision shall not afford any deference to
the initial adverse benefit determination. If the initial determination was
based on a medical judgment, the Administrator will consult with a health care
professional who was not involved in the original determination. This
professional will have appropriate training and experience in the field of
medicine involved in the judgment. The Administrator will identify to claimant
medical or vocational experts whose advice was obtained in connection with the
initial determination.

  (d)   Decision on Review. The decision following such review of a claim denied
in whole or in part shall be made in the following manner:

  (i)   If the Administrator is a committee or board of trustees that holds
regularly scheduled meetings at least quarterly, the Administrator shall make
its decision on appeal no later than the date of the meeting of the
Administrator that immediately follows the Plan’s receipt of a request for
review, unless the request for review is filed within 30 days preceding the date
of such meeting. If the request for review is filed within 30 days preceding the
date of such meeting, the Administrator shall make is decision on review no
later than the date of the second meeting following the plan’s receipt of the
request for review. If special circumstances (such as the need to hold a
hearing) require a further extension of time for processing, the Administrator’s
decision on appeal shall be rendered not later than the third meeting of the
Administrator following the Plan’s receipt of the request for review. If such an
extension of time for review is required because of special circumstances, the
Administrator shall provide the claimant with written notice of the extension,
describing the special circumstances and the date as of which the
Administrator’s decision will be made, prior to the commencement of the
extension. The Administrator shall notify the claimant of the Administrator’s
decision on appeal as soon as possible, but not later than 5 days after the
benefit determination is made.         If the Administrator is not a committee
or board of trustees that holds regularly scheduled meetings at least quarterly,
the Administrator shall make its decision on the appeal within a reasonable
period of time, but in no event no later than 60 days (or 45 days for a claim
relating to disability benefits where disability is not determined by a third
party) after its receipt of the request for review. The Administrator may extend
this initial period for responding to the claim by an additional 60-day period
(or 45-day period for a claim relating to disability benefits where disability
is not determined by a third party), provided that the Administrator notifies
the claimant in writing prior to the end of the initial 60-day period (or 45-day
period for a claim relating to disability benefits where disability is not
determined by a third party) of the need for the extension and the date by which
a determination will be made.     (ii)   With respect to a claim that is denied
in whole or in part, notice of the decision following such review shall be
written in a manner calculated to be understood by the claimant and shall set
forth:

7



--------------------------------------------------------------------------------



 



  A.   The specific reason or reasons for the decision;     B.   Specific
reference to pertinent provisions of the Plan on which the decision is based;  
  C.   Statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to and copies of all documents relevant to the
claimant’s claim; and     D.   Statement describing the claimant’s right to
bring an action under Section 502(a) of ERISA; and     E.   In the case of claim
for benefits related to disability where disability is not determined by a third
party:

          (1) If an internal rule, guideline, protocol or other similar
criterion was relied upon, the notice shall include a statement that such rule,
etc., was relied upon, and either a copy of such rule or a statement that such a
rule was relied upon, and that a copy will be provided free of charge; and
          (2) The notice shall include the following statement: “You and your
plan may have other voluntary alternative dispute resolution options, such as
mediation. One way to find out what may be available is to contact your local
U.S. Department of Labor office and your state insurance regulatory agency.”

  (iii)   The decision of the Administrator shall be final and binding upon all
Participants, Beneficiaries and other persons.

  (e)   Action by Authorized Representative of Claimant. All actions set forth
in this Section 7 to be taken by the claimant may likewise be taken by a
representative of the claimant duly authorized by him to act on his or her
behalf on such matters. The Administrator may require such evidence as it may
reasonably deem necessary or advisable of the authority of any such
representative.     (f)   Exhaustion of Administrative Remedies and Deadline for
Filing Suit. A claimant must exhaust his or her administrative remedies under
the Plan before filing a suit for benefits, and until the claimant exhausts such
remedies he or she shall be barred from filing suit to recover benefits under
the Plan. A claimant who has exhausted his or her administrative remedies must
file suit no later than 180 days after the Administrator makes a final
determination to deny the claim pursuant to Section 7(d), and a claimant who
fails to file suit within such time limit shall be forever barred from filing
suit to recover on the claim.

8.   Amendment, Termination and Adjustments.

     The Compensation and Benefits Committee shall have the power to amend or
terminate the Plan at any time for any reason, provided that no such action
shall have the effect of (i) reducing the value of or otherwise compromising any
Participant’s Account as of the date of such amendment or termination, or
(ii) changing the provisions of the Plan applicable to any Participant or
Beneficiary in a

8



--------------------------------------------------------------------------------



 



manner that would trigger the additional taxes provided under Code
Section 409A(a)(1)(B). Notwithstanding the foregoing, the Compensation and
Benefits Committee shall have the power to amend this Plan from time to time
without the consent of any Participant or other party to the extent the
Compensation and Benefits Committee deems necessary or appropriate to preserve
the intended tax treatment of benefits payable hereunder.

9.     Designation of Beneficiary.

     Each Participant shall have the right to designate one or more
Beneficiaries to receive payment of the Participant’s Account in the event of
the Participant’s death before the Participant’s Account has been fully
distributed to the Participant. A Participant shall designate one or more
Beneficiaries by executing the beneficiary designation form prescribed from time
to time by the Administrator and filing the same with the Administrator. Any
such designation may be changed at any time by execution of a new designation in
accordance with this Section. If no such designation is on file with the
Administrator at the time of the death of the Participant or if such designation
is not effective for any reason, as determined by the Administrator, then the
designated Beneficiary or Beneficiaries to receive such benefit shall be the
Participant’s surviving spouse, if any, or, if none, the Participant’s estate.
No Beneficiary designation or change thereto shall be effective until it has
been received by the Administrator.

10.   Administration.

  (a)   The Plan shall be administered by the Administrator. The Administrator
shall have the discretionary powers and authority as are necessary for the
proper administration of the Plan, including, but not limited to, the
discretionary power and authority to:

  (i)   Determine whether an individual is an Eligible Employee;     (ii)  
Interpret the Plan and other documents, decide questions and disputes, supply
omissions, and resolve inconsistencies and ambiguities arising under the Plan
and other documents, which interpretations and decisions shall be final and
binding on all Participants and beneficiaries;     (iii)   Make any other
determinations that it believes necessary or advisable for the administration of
the Plan;     (iv)   Establish rules, regulations and forms of agreements and
other instruments relating to the administration of the Plan not inconsistent
with the Plan;     (v)   Maintain any records necessary in connection with the
operation of the Plan;     (vi)   Retain counsel, employ agents, and provide for
such clerical, accounting, actuarial, and consulting services as it deems
necessary or desirable to assist it in the administration of the Plan;     (vii)
  Make benefit payments and determine benefit decisions upon claims and appeal
to the extent it has the authority to make such claim and appeal determinations
under Section 7; and

9



--------------------------------------------------------------------------------



 



  (viii)   Otherwise administer the Plan in accordance with its terms.

  (b)   In its absolute discretion, the Administrator may delegate all or any
part of its authority hereunder and other administrative duties of the
Administrator to an employee or a committee composed of employees of the Company
and/or members of the Board and all reference to the Administrator in the Plan
shall be deemed to include any such delegate to the extent authorized by such
delegation. Decisions and determinations made by the Administrator or a director
or employee or committee of directors or employees acting within the scope of
authority delegated by the Administrator shall be final and binding upon all
persons. No determination of the Administrator in one case shall create a bias
or retroactive adjustment in any other case.     (c)   The costs of
administering the Plan shall be borne by the Company unless and until the
Administrator notifies Participants that such costs will be imposed on
Participants. No costs may be charged to or against Participant Accounts
retroactively. Any costs charged against Participants Accounts shall be
allocated in an equitable manner as determined by the Administrator.     (d)  
Each member of the Administrator shall be entitled to, in good faith, rely or
act upon any report or other information furnished to him or her by any
director, officer or other employee of the Company, the Company’s independent
certified public accountants, or any executive compensation consultant, legal
counsel, or other professional retained by the Company to assist in the
administration of the Plan. To the maximum extent permitted by law, no member of
the Administrator, nor any person to whom ministerial duties have been
delegated, shall be liable to any person for any action taken or omitted in
connection with the interpretation and administration of the Plan.     (e)   To
the extent permissible under applicable laws, the Company shall indemnify all of
its employees and directors involved in the administration of the Plan against
any and all claims, losses, damages, costs and expenses, including attorney’s
fees, incurred by them, and any liability, including any amounts paid in
settlement with their approval, arising from their action or failure to act,
except when the same is judicially determined to be attributable to their gross
negligence or willful misconduct.

11.   General Provisions.

  (a)   Funding. The Plan is unfunded. All benefits will be paid from the
general assets of the Company.     (b)   “Top Hat” Pension Benefit Plan. The
Plan is an “employee pension benefit plan” within the meaning of ERISA. However,
the Plan is unfunded and maintained for a select group of management or highly
compensated employees of the Company and, therefore, it is intended that the
Plan will be exempt from Parts 2, 3 and 4 of Title I of ERISA. The Plan is not
intended to qualify under Section 401(a) of the Code.     (c)   Assignment.
Other than by will or the laws of descent and distribution, no right, title or
interest of any kind in the Plan shall be transferable or assignable by a
Participant or his or her Beneficiary or be subject to alienation, anticipation,
encumbrance, garnishment, attachment, levy, execution or other legal or
equitable process, nor subject to the debts,

10



--------------------------------------------------------------------------------



 



      contracts, liabilities, engagements or torts of any Participant or his or
her Beneficiary. Any attempt to alienate, sell, transfer, assign, pledge,
garnish, attach or take any other action subject to legal or equitable process
or encumber or dispose of any interest in the Plan shall be void.     (d)  
Receipt and Release. Payments (in any form) to any Participant or Beneficiary in
accordance with the provisions of the Plan shall, to the extent thereof, be in
full satisfaction of all claims to which the payments relate against the Company
or any affiliate or subsidiary thereof, and the Administrator may require such
Participant or Beneficiary to execute a receipt and release to such effect.    
(e)   Unsegregated Funds; Unsecured General Creditor Status Of Participant.

  (i)   Any Account established under this Plan shall be hypothetical in nature
and shall be maintained for bookkeeping purposes only so that gains, losses and
earnings relating to the hypothetical investment of each Participant’s
Transition Credits can be credited (or charged, as the case may be). Neither the
Plan nor any of the Accounts (or subaccounts) established hereunder shall
represent the ownership of or beneficial interest in any actual funds or assets.
The right of any person to receive one or more payments under the Plan shall be
an unsecured claim against the general assets of the Company and no Participant
or Beneficiary shall have an interest in, or lien or prior claim upon, any
property of the Company by reason of any rights of such party, or obligations
owed to such party, under the Plan. Any liability of the Company to any
Participant or Beneficiary with respect to a right to payment shall be based
solely upon contractual obligations created by the Plan. No party shall be
deemed to be a trustee of or with respect to any amounts to be paid under the
Plan. Nothing contained in the Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between the Company and a Participant or any other
person.     (ii)   The Company shall be under no obligation to segregate
Transition Credits or Matching Credits and participation in the Plan shall
constitute an acknowledgment and agreement by the Participant that such
unsegregated funds belong absolutely and unconditionally to the Company and are
subject to the claims of the Company’s general creditors.     (iii)   The
Company may (but shall not be obligated to) establish a trust or trusts, or such
other investment or accounting devices as the Administrator shall deem
appropriate, advisable or desirable, which may take the form of grantor trusts,
may be revocable or irrevocable, and may have independent trustees. If any such
trusts or other devices are established (including but not limited to trusts or
devices described in Section 5(b)(iii)), then so long as they are maintained,
the assets of such trusts or devices will be subject to the claims of creditors
of the Company in the event the Company becomes insolvent. To the extent that
the assets of such trusts or other devices are insufficient to pay benefits due
under the Plan, such benefits shall be paid by the Company from its general
assets. Neither Participants, their Beneficiaries, nor their successors or legal

11



--------------------------------------------------------------------------------



 



      representatives shall have any right, actual or beneficial, other than the
right of an unsecured general creditor, against the Company or against any of
such trusts or other devices in respect of any portion of a Participant’s
Account. Any trust or other investment or accounting device established in
connection with this Plan shall be designed and administered in a manner that
will not cause amounts to become taxable under Code Section 409A(b).

  (f)   Reservation of Rights. Nothing in the Plan shall be construed to (i)
limit in any way the right of the Company to terminate a Participant’s
employment with the Company; or (ii) be evidence of any agreement or
understanding, expressed or implied, that the Company will employ a Participant
at any particular rate of remuneration.     (g)   Withholding and Reporting. To
the extent permitted under Code Section 409A and applicable regulations and
other guidance thereunder, the Company shall have the right to deduct or
withhold from any and all deferrals and from all payments hereunder any taxes
required by law to be withheld from a Participant or Beneficiary with respect to
such payments. Each Participant’s Matching Credits and Transition Credits shall
be reported annually on IRS Form W-2 or IRS Form 1099 as may be required by law.
To the extent permitted under Code Section 409A and applicable regulations and
other guidance thereunder, the Administrator may accelerate the time or schedule
of payment of any portion of the Account in order to pay taxes due or required
to be withheld in connection with the Account, including but not limited to
additional taxes that become due pursuant to Code Section 409A.     (h)   Delay
of Payments. Notwithstanding the provisions of Section 7, the Company may delay
any payment due to the Participant or Beneficiary hereunder if the Administrator
determines that the delay is permitted under Code Section 409A and applicable
guidance thereunder and that the delay is necessary (i) to comply with Federal
securities laws or other applicable laws, (ii) to preserve the Company’s
deduction with respect to the payment, or (iii) to preserve the Company’s
ability to continue as a going concern.     (i)   Number and Gender. Wherever
appropriate herein, words used in the singular shall be considered to include
the plural and words used in the plural shall be considered to include the
singular. The masculine gender, where appearing in the Plan, shall be deemed to
include the feminine gender.     (j)   Headings. The headings of sections and
paragraphs herein are included solely for convenience, and if there is any
conflict between such headings and the text of the Plan, the text of the Plan
shall control.     (k)   Deferred Compensation. The Company intends that amounts
payable to a Participant or Beneficiary pursuant to the Plan shall not be
included in income for federal, state, or local income tax purposes until the
benefits are actually paid or delivered to such Participant or Beneficiary.
Accordingly, this Plan shall be interpreted and administered consistently with
the requirements of Code Section 409A, as amended or supplanted from time to
time, and current and future guidance thereunder.     (l)   No Tax
Representations. The Company and the Administrator do not represent or guarantee
to any Participant or Beneficiary that any particular federal or state income,

12



--------------------------------------------------------------------------------



 



      payroll or other tax treatment will result from the Participant’s
participation in this Plan. The Participant or Beneficiary is solely responsible
for the proper tax reporting and timely payment of any income tax or interest
for which the Participant or Beneficiary is liable as a result of the
Participant’s participation in this Plan.     (m)   Binding Effect. The Plan
shall be binding upon and inure to the benefit of the Company, its successors
and assigns, and on Participants and Beneficiaries and their respective heirs,
executors and legal representatives.     (n)   Severability. If any provision of
the Plan should for any reason be declared invalid or unenforceable by a court
of competent jurisdiction, the remaining provisions shall nevertheless remain in
full force and effect but shall be interpreted and administered consistently
with the requirements of Code Section 409A.     (o)   Applicable Law. The Plan
shall be construed in accordance with and governed by the laws of the State of
Delaware to the extent not superseded by federal law.

12.   Adoption and Execution.

     This amended and restated Plan was approved and adopted by the Compensation
and Benefits Committee of the Board of Directors of R.H. Donnelley Corporation
on December 31, 2008. As evidence of its adoption of this amendment and
restatement of the Plan, the undersigned Companies have caused this instrument
to be signed by their duly authorized representatives this 31st day of December,
2008.

         
 
  R.H. DONNELLEY CORPORATION
 
       
 
  By   /s/ Gretchen Zech
 
       
 
       
 
  Title   SVP, Human Resources
 
       
 
       
 
  R.H. DONNELLEY, INC.
 
       
 
  By   /s/ Gretchen Zech
 
       
 
       
 
  Title   SVP, Human Resources
 
       
 
       
 
  DEX MEDIA, INC.
 
       
 
  By   /s/ Gretchen Zech
 
       
 
       
 
  Title   SVP, Human Resources
 
       

13